          Case 3:19-cv-00219-KRG Document 23 Filed 03/12/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                 :
 JAMES “JIM” CORNETTE,
                                                 :
                                                 :
                                Plaintiff,
                                                 :      No. 3:19-cv-00219-KRG
                                                 :
                 v.
                                                 :
                                                 :
 BRANDON GRAVER, et al.,
                                                 :
                                                 :
                                Defendants
                                                 :

   DEFENDANT SHOPIFY INC.’S MOTION TO DISMISS AMENDED COMPLAINT

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Shopify Inc.

(“Shopify”) moves to dismiss Plaintiff James “Jim” Cornette’s Amended Complaint with

prejudice. For the reasons set forth in Shopify’s accompanying Brief, which is incorporated

herein in full in its entirety, the claims asserted against Shopify fail to state a claim upon which

relief can be granted, and because the deficiencies cannot be cured by amendment—indeed they

were not cured by Plaintiff’s amendment—dismissal should be with prejudice.

       WHEREFORE, for the reasons set forth in its accompanying Brief, Shopify Inc.

respectfully requests the Court dismiss this action with prejudice.

                                               STEVENS & LEE, P.C.


Date: March 12, 2020                           By: /s/ Julie E. Ravis
                                                   Julie E. Ravis (PA 203101)
                                                   111 North Sixth Street, P.O. Box 679
                                                   Reading, Pennsylvania 19603
                                                   Telephone: (610) 478-2077
                                                   Facsimile: (610) 371-7747
                                                   E-mail: jera@stevenslee.com

                                               Attorneys for Defendant Shopify Inc.
